DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claims:
Claims 1-4 remain same as submitted.

5. (Currently Amended) The redundancy method according to claim 4, wherein the exclusive OR operation is determined based on the number of DIE of the storage area.

Claims 6-12 remain same as submitted.

13. (Currently Amended) The flash memory device according to claim 12, wherein the exclusive OR operation is determined based on the number of DIE of the storage area.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “storing the intermediate result of the redundant operation to the storage area of the at least one temporary storage area for redundant operation from the cache; performing redundant operations to the (m+1)th set of pages stored in one of the plurality of storage areas and the redundant operation result of the first set of pages stored in the at least one temporary storage area for redundant operation to produce a final result of redundant operations in the cache;”.
	Claim 9 is a memory device claim corresponding to the method claim 1, and is allowable for the same reasons.
	Claims 2-8 and 10-15 depend either directly or indirectly on claim 1 or 9 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2015/0,058,537 A1 discloses method for accessing storage units of a flash memory incorporating RAID scheme and a data buffer.
PG Pub. 2017/0,315,867 A1 discloses utilizing at least one second block to store temporary check codes generated by an encoding procedure during programming data into the at least one first super block.
PG Pub. 2002/0,133,735 A1 discloses a storage system providing an intermediary data storage device as a buffer to allow XOR operations to be completed for RAID operations.
See PTO-892 for the rest of the cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        January 1, 2022